DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered. 
Claims 1, 9, 17, 20-22, and 35 are amended in response to the last office action. Claims 1, 2, 4, 6-10, 14-18, 20-23, 28-31, and 33-35 are presented for examination. Mapp et al and Ammon et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 14-16, 22, 23, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapp et al [US 2013/0041930 A1] in view of Ammon et al [US 2003/0217289 A1] further in view of Kiel et al [US 2005/0129040 A1].
As to claims 1, 9, and 22, Mapp et al teach an apparatus to collect performance data [e.g., “This invention, in its various aspects, relates to the field of asynchronous networking, and specifically to: a memory mapped network interface; a method of synchronising between a sending application, running on a first computer, and a receiving application, running on a second computer, the computers each having a memory mapped network interface; a communication protocol; and a computer network.  This invention also relates to data transfer and to synchronising applications” in paragraph 0002; “Application 102 is producing some data.  Application 103 is awaiting the production of data and then consuming it” in paragraph 0164] in cooperation with a host fabric interface [e.g., Maverick NIC 11, 56 in fig. 5; Maverick NIC 112, 115 in fig. 10], the apparatus comprising: 
memory of a source node [e.g., Memory 105, Computer 101 in fig. 10];
a performance data comparator of the source node [e.g., Application B 103 (consumer) of Computer 101 in fig. 10] to collect the performance data from the host fabric interface [e.g., Maverick NIC 115 in fig. 10] of the source node at an initial polling frequency, the performance data corresponding to a performance of an application executing on a source node [e.g., “During this waiting period, application 103 may either block, requesting an operating system reschedule, or poll the WRP 109 pointer” in paragraph 0168; “Each computer 100,101 may use the value of WRP and RDP held in its own local cache memory to compute how much data can be written to or read from the buffer at any point in time, without the requirement for communication over the network” in paragraph 0165];

a frequency selector of the source node to:
decrease the initial polling frequency to the first polling frequency, the performance data comparator to collect the performance data at the first polling frequency [e.g., “During this waiting period, application 103 may either block, requesting an operating system reschedule, or poll the WRP 109 pointer” in paragraph 0168; “Application 103 is awaiting the production of data and then consuming it” in paragraph 0164; “If consumer application 103 attempts to read data from the circular buffer 107, it first checks to see if the circular buffer is empty.  If so, application 103 must wait until the buffer is not empty, determined when WRP 109 has been seen to be incremented” in paragraph 0167]; and
increase the first polling frequency to the second polling frequency in response to a change of the data in the memory address location identifying the wake mode, the performance data comparator to collect the performance data at the second polling frequency [e.g., “After writing some data, application 102 updates its local cached value of WRP 108, and writes the updated value to the memory location 109, in computer 101.  When the value of WRP 109, is updated, the Tripwire 113, will match as has been previously described” in paragraph 0169, “The device driver can then request that operating system 118, reschedule application 103” in paragraph 0170, “It can be 
Though Mapp et al teach when to start collecting the performance data and when to stop collecting the performance data by utilizing pointers to indicate the existence of the performance data [e.g., “When the circular buffer is empty, then WRP is equal to RDP+1 modulo wrap-around of the buffer.  Similarly, the buffer is full when WRP is equal to RDP-1.  There are also private values of WRP 108 and RDP 111 in the caches of computer 100 and computer 101 respectively.  Each computer 100,101 may use the value of WRP and RDP held in its own local cache memory to compute how much data can be written to or read from the buffer at any point in time, without the requirement for communication over the network” in paragraph 0165], Mapp et al do not teach collecting event counts from a counter to determine the existence of the performance data. However, Ammon et al teach when to start collecting the performance data and when to stop collecting the performance data by utilizing event counts of a counter [e.g., “At a step 656, a determination is made by the WIDS collector of whether any more events 
Though the combination of Mapp et al and Ammon et al teaches to trigger an increase from a first polling frequency to a second polling frequency after the host fabric interface detects an event or a number of events [e.g., “If producer application 102 decides to write to the circular buffer 107, it may do so while the buffer is not full.  After writing some data, application 102 updates its local cached value of WRP 108, and writes the updated value to the memory location 109, in computer 101.  When the value of WRP 109, is updated, the Tripwire 113, will match as has been previously described” 
As to claims 2, 10, and 23, the combination of Mapp et al, Ammon et al, and Kiel et al teaches including an instructions generator to generate the write back instruction corresponding to the threshold number of events [e.g., “Each interrupt requires that the operating system is invoked and software is executed for each packet” in paragraph 
As to claim 4, the combination teaches wherein the memory is accessible to the application [e.g., “A yet further aspect of the invention provides a method of transferring data from a sending application on a first computer to a receiving application on a second computer” in paragraph 0048 of Mapp et al].
As to claims 6 and 14, the combination teaches a memory monitor to monitor the data at the memory address location changes [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an application which is presently not running, may decide to reschedule or wakeup the application” in paragraph 0212 of Mapp et al].
As to claims 7, 15, and 28, the combination teaches wherein the memory monitor is to monitor the data at the memory address location by: reading an initial value of the memory address location; reading a current value of the memory address location; and identifying that the data in the memory address location has changed when the initial value is different than the current value [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an application which is presently not running, may decide to reschedule or wakeup the application” in paragraph 0212, “FIG. 21 illustrates another action which is such that, when the or the appropriate tripwire is triggered, a predetermined value ‘N’ is written to a location ‘X’ shown at 323 as being in the memory 308 (or being mapped thereto)” in paragraph 0214 of Mapp et al].
As to claims 8, 16, and 29, the combination teaches wherein the memory monitor is to monitor the data at the memory address location by: writing an initial value to the memory address location of the memory; reading a current value of the memory address location; and identifying that the data in the memory address location has changed when the initial value is different than the current value [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an application which is presently not running, may decide to reschedule or wakeup the application” in paragraph 0212, “FIG. 21 illustrates another action which is such that, when the or the appropriate tripwire is triggered, a predetermined value ‘N’ is written to a location ‘X’ shown at 323 as being in the memory 308 (or being mapped thereto)” in paragraph 0214 of Mapp et al].
As to claim 30, the combination teaches wherein the write back instruction include event tracking information, a threshold event count, and atomic operation instructions [e.g., “The network interface contains snooping hardware which can be programmed to contain triggering values comprising either addresses, address ranges or other data which are to be matched.  These data are termed ‘trip wires’.  Once programmed, the interface monitors the data stream, including address data, passing through the interface for addresses and data which match the trip wires which have been set.  On a match, the snooping hardware can generate interrupts, increment event counters, or perform some other application-specified action” in Abstract, “These alternatives enable the implementation of such primitives as an event counter incremented on tripwire matches, or the setting of a system reschedule flag.  This mechanism enables multiple applications to process data without the requirement for hardware interrupts to be generated after receipt of each network packet” in paragraph 0144 of Mapp et al].
Claims 17, 18, 20, 21, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapp et al [US 2013/0041930 A1] in view of Ammon et al [US 2003/0217289 A1].
	As to claim 17, Mapp et al teach a source node [e.g., one of computers 1, 2, 3 in fig. 5; Computer 101 in fig. 10] comprising:
local memory [e.g., Memory 105 in fig. 10; one of Memory, Memory 6, 60 in fig. 5]; 
a host fabric interface to transmit data to external memory of an external node [e.g., one of Maverick NIC, Maverick NIC 11, 56, one of Memory, Memory 6, 60, one of 
instructions included in the source node [e.g., Application B 103 (consumer), Operating system 116 in fig. 10; “Likewise, a portion of application 223's memory address space is mapped using computer 221's virtual memory system onto a memory aperture of the NIC 229 using the application 223's page-tables 231.  Software is usually required to create these mappings, but once they have been made, data transfer to and from a remote machine can be achieved using a CPU read or write instruction to a mapped virtual memory address” in paragraph 0010]; and
processor circuitry [e.g., Application B 103 (consumer), Operating system 116, CPU 118 in fig. 10] to execute the instructions to:
collect performance data corresponding to a high performance computing application to be executed by the processor circuitry [e.g., “This invention, in its various aspects, relates to the field of asynchronous networking, and specifically to: a memory mapped network interface; a method of synchronising between a sending application, running on a first computer, and a receiving application, running on a second computer, the computers each having a memory mapped network interface; a communication protocol; and a computer network.  This invention also relates to data transfer and to synchronising applications” in paragraph 0002; “Application 102 is producing some data.  Application 103 is awaiting the production of data and then consuming it” in paragraph 0164];

enter into a sleep mode [e.g., “During this waiting period, application 103 may either block, requesting an operating system reschedule, or poll the WRP 109 pointer” in paragraph 0168; “Application 103 is awaiting the production of data and then consuming it” in paragraph 0164; “If consumer application 103 attempts to read data from the circular buffer 107, it first checks to see if the circular buffer is empty.  If so, application 103 must wait until the buffer is not empty, determined when WRP 109 has been seen to be incremented” in paragraph 0167]; and
wake up from the sleep mode in response to the update to the memory address location [e.g., “If consumer application 103 is not running on CPU 118 when some data is written into the buffer and Tripwire 113 matches, NIC 115 will raise a hardware interrupt 114.  This interrupt causes CPU 118 to run device driver software contained within operating system 118.  The device driver will service the interrupt by reading the tripwire FIFO 42 on NIC 115 and determine from the value read, the system identifier for application 103.  The device driver can then request that operating system 118, reschedule application 103” in paragraph 0170; “Hence, once consumer application 103 is again running on the processor further writes to the circular buffer 107, by application 102, may occur without triggering further hardware interrupts.  Application 103 now reads data from the circular buffer 107” in paragraph 0172]. 
Though Mapp et al teach when to start collecting the performance data and when to stop collecting the performance data by utilizing pointers to indicate the existence of the performance data [e.g., “When the circular buffer is empty, then WRP is equal to 
As to claim 18, the combination teaches wherein the write back instruction is to cause host fabric interface to write the data to the memory address in response to the threshold number of events [e.g., “Each interrupt requires that the operating system is invoked and software is executed for each packet” in paragraph 0005, “On receiving synchronisation packet 248, the NIC 245 on computer 241, invokes its event handler 247, which generates an interrupt 249 allowing the operating system 248 to determine that application 243 is blocked and should be woken up” in paragraph 0017, “The present invention uses a network interface, containing snooping hardware which can be programmed to contain triggering values comprising either addresses, address ranges, or other data which are to be matched” in paragraph 0080, “In this example, a counter 322, for example whose count is stored within the memory 308, is incremented in response to triggering of the tripwire.  Incrementing may take place as a result of any tripwire being triggered or only by one or more specific tripwires depending on the specific application” in paragraph 0213 of Mapp et al].
As to claim 20, the combination teaches wherein the processor circuitry is to monitor the data at the memory address location by: reading an initial value of the memory address location; reading a current value of the memory address location; and identifying that the data in the memory address location has changed when the initial value is different than the current value [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for 
As to claim 21, the combination teaches wherein the processor circuitry is to monitor the data at the memory address location by: writing an initial value to the memory address location of the memory; reading a current value of the memory address location; and identifying that the data in the memory address location has changed when the initial value is different than the current value [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an application which is presently not running, may decide to reschedule or wakeup the application” in paragraph 0212, “FIG. 21 illustrates another action which is such that, when the or the appropriate tripwire is triggered, a predetermined value ‘N’ is written to a location ‘X’ shown at 323 as being in the memory 308 (or being mapped thereto)” in paragraph 0214 of Mapp et al].
As to claim 31, the combination teaches wherein the memory is accessible to the high performance computing application [e.g., “This process is automatically carried out and managed by the system controller 8.  In addition, since computer 101 keeps a private copy of the RDP pointer 111 in its own cache, there is no need for any remote reads of RDP pointer values during operation of the circular buffer.  Similar observations can also be made for the WRP pointer 109 in the memory of computer 101 and the WRP pointer 108 in the cache of computer 100.  This feature of the buffer abstraction .
Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapp et al, Ammon et al, and Kiel et al as applied to claims 1, 9, and 22 above, and further in view of Musou et al [US 2012/0236743 A1].
	As to claims 33-35, the combination of Mapp et al, Ammon et al, and Kiel et al does not teach, however Musou et al teach wherein the first polling frequency is greater than zero or not zero [e.g., “The processing from S2 to S4 is similarly conducted at the time T5 for the communication path 4500.  Specifically, the counter value of the statistical information of the communication path 4500 reaching the threshold that is ‘4’ at the time T5 causes an interruption notification to be sent to the statistical information processing circuit 111 (CPU) from the HW register 114 (S5).  The statistical information processing circuit 111 that receives the notification conducts polling on the communication path 4500 (S6).  The statistical information processing circuit 111 causes the value of the statistical information read out from the HW register 114 due to the polling to be reflected in the statistical information accumulated value table 30a (S7).  Since the statistical information counter value of the communication path 2 at this time is ‘2’ which is less than the threshold, polling of the communication path 2 is not conducted” in paragraph 0039, “In other words, since polling is only conducted on communication paths about to reach a state of being filled by the HW registers of each communication path, the frequency of polling is reduced and the load on the CPU conducting the polling is reduced” in paragraph 0041].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Carter [US 2009/0310618 A1] teach decreasing/increasing the poll interval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        11/17/2021